Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	As indicated during the telephonic interview on 01/26/2021, the proposed amendments overcomes all potential rejections which could be made with the cited prior art references.  After further search Examiner has cited more prior art references: Filimonov et al. (US PGPub 2015/0269050) and Bechhoefer (US PGPub 2004/0230387); however, the proposed amendment still overcomes any potential rejection that could be made with these new prior art reference.

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Boerner (US PGPub 2003/0009399).
As to Claim 1, 9, and 17,  Xie  teaches a computer-implemented method for facilitating anomaly detection and characterization, the method comprising: determining, by a computing device, a first set of testing data which includes a plurality of data points, wherein the first set includes a data series for a first variable and one or more second variables, and wherein the one or more second variables are dependent on the first variable; identifying anomalies by dividing the first set of testing data into a number of groups and performing an inter-quartile range analysis on data in each respective group; obtaining, from the first set of testing data, a second set of testing data which includes a data series from a recent time period occurring less than a predetermined period of time before a current time, and which further includes a first data point from the identified anomalies; and classifying the first data point as a first type of anomaly based on whether a magnitude of a derivative of the second set of testing data is greater than a first predetermined threshold, thereby enhancing data mining and outlier detection for the data series based on a historical analysis of the first set of testing data and a recent time-series analysis of the second set of testing data.
The independent claims requires that anomalies be detected through the use of test data over multiple input (variables) over time. Further requiring classifying the types of faults. Xie et al. teaches the use of test data (p. 8, 10, and 14). The test data sets are used within a Bavesian network.  The sensor notes measure and record parameters such as PIR motion, temperature, and humidity sensor, and microphone amplifiers (p. 14 section 6.1; See also p. 18). Xie also teaches that all data points are recorded or time dependent (e.g. "time slots" p.4, 9, and 12). Xie further teaches that "principal component analysis" or "principal statistical analysis" is done to 

As to Claim 2 and 10, Xie teaches wherein the first variable or the one or more second variables is one or more of: a parameter associated with a physical device involved in obtaining the first set of testing data, wherein the parameter is one or more of: a temperature value; a count, quantity, or other unit to measure production; a unit or measurement of flow for a material; a unit or measurement of pressure for a material; and any parameter which can be used as a control parameter in measuring another parameter (p. 9 and 18).

As to Claim 3 and 11, Xie teaches wherein the physical device is one or more of a sensor, a smart meter, an Internet of Things (IoT) device, and any device which can measure the parameter (p. 1, Introduction).

As Claim 4, 12, and 18, Xie teaches classifying the first data point as the first type of anomaly in response to determining that the magnitude of the derivative of the second set of testing data is greater than the first predetermined threshold; and classifying the first data point as a second type of anomaly in response to determining that the magnitude of the derivative of the second set of testing data is not greater than the first predetermined threshold (p. 9).


Claims 5-7, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Boerner (US PGPub 2003/0009399) and further in view of Bickel (US 8,000,910).
As to Claim 5, 6, 13-15, and 19, Xie nor Boerner is silent as to wherein the first type of anomaly is associated with one or more of: a surge in a control parameter; an on/off event; and a sudden transient change in the control parameter; and wherein the second type of anomaly is associated with a steady-state anomaly.
Bickel teaches first type of anomaly is associated with one or more of: a surge in a control parameter; an on/off event; and a sudden transient change in the control parameter; and wherein the second type of anomaly is associated with a steady-state anomaly (Fig. 2, item 134; Column 6, lines 44-46).
	It would have been obvious to one ordinary skill in the art at the time of applicant’s to combine these teachings.  One would be motivated to make this combination to better identify anomalies caused by power fluctuations.

As to Claim 7, Xie nor Boerner is silent in response to determining that the trend is not greater than a second predetermined threshold, determining that the physical device is experiencing normal operation; and in response to determining that the trend is greater than the second predetermined threshold, determining that the physical device is experiencing degradation.

It would have been obvious to one ordinary skill in the art at the time of applicant’s to combine these teachings.  One would be motivated to make this combination to better identify anomalies caused by power fluctuations.


Allowable Subject Matter
Claims 8, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/Primary Examiner, Art Unit 2852